— In actions to recover damages for wrongful death, etc., plaintiff appeals from an order of the Supreme Court, Queens County, dated July 18, 1978, which denied her motion for leave to amend her bill of particulars in order to set forth additional injuries not known at the time the original bill of particulars was served and to update her special damages. Order reversed, without costs or disbursements, and motion granted. Plaintiff’s time to serve an amended bill of particulars is extended until 20 days after entry of the order to be made hereon. It was an abuse of discretion for Special Term to deny plaintiff’s motion. Dr. Kinzel’s affidavit, prima facie, established a sufficient causal connection between the incident in October, 1974 and plaintiff’s subsequent myocardial infarction. Although a statement of readiness had been filed, the myocardial infarction was not suffered until thereafter and defendants were promptly notified of Dr. Kinzel’s findings. Accordingly, the motion should have been granted. Gulotta, J. P., Shapiro, Cohalan and Margett, JJ., concur.